UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-2459


JUDITH JONES,

                Plaintiff - Appellant,

          v.

MONTGOMERY COUNTY PUBLIC SCHOOLS, school administrators,
resource teachers and its employees, human resources,
employment & retirement service center director; JERRY
WEAST, Superintendent born Joshua Starr; LARRY BOWERS,
Superintendent; SUSAN DEGRABA; RICHARD JOHNSTON; MONTGOMERY
COUNTY EDUCATION ASSOCIATION; DOUG PROUTY, President and
MCEA representatives & its employees,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Paul W. Grimm, District Judge. (8:14-
cv-04042-PWG)


Submitted:   March 17, 2016                 Decided:   March 21, 2016


Before WILKINSON, NIEMEYER, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.
Judith Jones, Appellant Pro Se.   Silvia Carolina Kinch, OFFICE
OF THE COUNTY ATTORNEY, Rockville, Maryland; Christopher Mark
Feldenzer, SEROTTE ROCKMAN & WESTCOTT, PA, Baltimore, Maryland,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

       Judith Jones appeals the district court’s order granting in

part and denying in part * Montgomery County Education Association

and Doug Prouty’s motion to dismiss Jones’ claims against them,

and granting the remaining Defendants’ motion to dismiss Jones’

claims      against    them.         Jones    has     also    filed       a    motion    for   a

restraining order and a pre-filing injunction.                                On appeal, we

confine      our    review     to    the     issues    raised       in    Jones’    informal

brief.       See 4th Cir. R. 34(b).                 Because Jones’ informal brief

does       not     challenge        the     basis     for     the        district       court’s

disposition,         Jones     has        forfeited     appellate         review        of   the

district court’s order.                   Moreover, Jones’ pending motion does

not establish that she is entitled to the relief she seeks.

Accordingly, we deny Jones’ motion for a restraining order and a

pre-filing       injunction         and    affirm     the    district         court’s    order.

Jones v. Montgomery Cty. Pub. Sch., No. 8:14-cv-04042-PWG (D.

Md. filed Oct. 21, 2015, entered Oct. 22, 2015).                                 We dispense

with oral argument because the facts and legal contentions are




       *
       The district court’s order denied these Defendants’ motion
to dismiss only to the extent the motion sought a pre-filing
injunction   against   Jones.     The   district  court’s   order
nonetheless dismissed all of Jones’ claims against these
Defendants.



                                               3
adequately   presented   in   the   materials   before   this   court   and

argument would not aid the decisional process.



                                                                 AFFIRMED




                                     4